91 F.3d 143
78 A.F.T.R.2d (RIA) 96-5565, 96-2 USTC  P 60,241
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ESTATE OF Evelyn Walker PIDGEON, Deceased;  First TennesseeBank National Association, Executor, Petitioner Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-1933.
United States Court of Appeals, Sixth Circuit.
July 3, 1996.

Before:  KENNEDY and CONTIE, Circuit Judges;  GRAHAM, District Judge.*
PER CURIAM.


1
Upon review of the record, and after due consideration of the briefs and oral arguments of the parties, we AFFIRM the assessment of a tax deficiency against the Estate of Evelyn Walker Pidgeon for the reasons stated in the Tax Court's opinion.



*
 The Honorable James L. Graham, United States District Judge for the Southern District of Ohio, sitting by designation